DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
 
Claim Status
The status identifier for claims 18, 20-21, and 25-27 are incorrect and should be amended as they are --previously presented-- instead of “original”. Applicant is reminded of the need to comply with 37 CFR 1.121.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (US 2015/0328928) (of record) and Rajan et al. (US 2016/0107487) (of record).

Regarding claim 17, Justine discloses a vehicle pneumatic tire comprising at least one rubberized reinforcing ply ([0002]), wherein the at least one rubberized reinforcing ply comprises an elastomeric material ([0002]), a multiplicity of textile strengthening members which are arranged parallel to and spaced apart from one another ([0002]), wherein each textile strengthening member of the multiplicity of textile strengthening members is composed of at least one twisted multifilament viscose yarn ([0002]), and wherein the at least one rubberized reinforcing ply is comprised in one or more of a carcass, a belt bandage or a bead reinforcer of the vehicle pneumatic tire ([0060]).
Justine further discloses that the diameter of each textile strengthening member may be 0.42 mm or 0.47 mm ([0061]-[0062]) (Table 3: Examples 2, 3), both of which fall within the claimed range of from 0.38 mm to 0.48 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of either 0.34 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.42 mm)2 * 190/100 = 0.34 mm) or 0.35 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.47 mm)2 * 160/100 = 0.35 mm), both of which fall within the claimed range of from 0.30 mm to 0.45 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of either 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2) or 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), both of which fall within the claimed range of from greater than 11 kN/dm to less than 20 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the strength of the at least one rubberized reinforcing ply.
However, Justine does not expressly recite a ratio of D2 / E0 or strength of the belt ply. 
Rajan teaches a vehicle pneumatic tire comprising a belt ply composed of rubberized strengthening members, wherein the rubberized strengthening members of the belt ply comprise at least one steel filament having a diameter in a range of 0.10 mm to 0.35 mm ([0010]). In this manner, the tire’s durability is improved, its weight is lowered and in addition its production costs are lowered ([0009]). Moreover, on account of its smaller cord diameter, each cord of this protective ply of the tire according to the invention has a smaller amount of steel, while the cord density however is increased ([0012]). This measure results in an increase in the flexibility of the breaker belt, which has a positive effect on the durability and the rolling resistance of the tire ([0012]). Furthermore, the risk of so-called "groove cracks" occurring is reduced, since as a result of the protective ply there are smaller abrupt changes in stiffness under the groove concerned ([0012]). Moreover, the cord has a smaller diameter than a cord of the prior art, so that, with a higher density of cords in the protective layer, there is also a saving in elastomer material that embeds the cords ([0014]). Accordingly, the belt ply will have a ratio of D2 / E0 in a range of 0.01 to 0.12 mm (D = 0.10 mm to 0.35 mm and E0 = 100/epdm), which falls within and overlaps with the claimed range of from 0.07 mm to 0.43 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a ratio of D2 / E0 of the belt ply. Rajan further teaches that the belt ply has a strength in a range of 15 kN/dm to 95 kN/dm ([0010]), which falls within and overlaps with the claimed range of from greater than 22 kN/dm to less than 38 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a strength of the belt ply. In this manner, the tire’s durability is improved, its weight is lowered and in addition its production costs are lowered ([0009]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Justine in order to provide a belt ply with a ratio D2 / E0 and a strength in the aforementioned ranges so as to improve the tire’s durability and rolling resistance, and lower its weight and production costs, as taught by Rajan. 
Furthermore, modified Justine discloses that a sum of the strength of the at least one rubberized reinforcing ply textile (i.e. 12.5 kN/dm or 13.9 kN/dm) and the strength of the belt ply (i.e. 15 kN/dm to 95 kN/dm) is in a range of either 27.5 kN/dm to 107.5 kN/dm or 28.9 kN/dm to 108.9 kN/dm, both of which fall within and overlap with the claimed range of at least 40 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the sum of the strength of the at least one rubberized reinforcing ply textile and the strength of the belt ply. 

Regarding claim 18, Justine further discloses that each textile strengthening member of the multiplicity of textile strengthening members is a cord composed of two twisted-together viscose multifilament yarns, wherein the multiplicity of textile strengthening members are arranged in the at least one rubberized reinforcing ply with a density in a range of 120 epdm to 280 epdm ([0032]), which falls within and overlaps with the claimed range of from 170 epdm to 195 epdm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the density of the multiplicity of textile strengthening members arranged in the at least one rubberized reinforcing ply.

Regarding claim 19, Justine further discloses that the at least one twisted viscose multifilament yarn has a degree of crystallinity in the range from 15% to 40%, and, after conditioning in standard atmosphere in accordance with DIN EN ISO 139-1:2005, a yarn linear density in the range of from 150 dtex to 1100 dtex ([0014]).

Regarding claim 20, as discussed above in claim 17, Justine discloses that the diameter of each textile strengthening member may be 0.47 mm ([0062]) (Table 3: Example 3), which falls within the claimed range of from 0.43 mm to 0.48 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. 
Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of 0.35 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.47 mm)2 * 160/100 = 0.35 mm), which approaches the claimed range of from 0.37 mm to 0.45 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a ratio of D2 / E0 of 0.35 mm would operate and function substantially similarly as a ratio D2 / E0 within a range of 0.37 mm to 0.45 mm, especially near the end of the claimed range around 0.37 mm.
Moreover, as discussed above in claim 17, Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), which approaches the claimed range of from greater than 16 kN/dm to less than 19 kN/dm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the strength of the at least one rubberized reinforcing ply. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a strength of 13.9 kN/dm would operate and function substantially similarly as a strength of within a range of 16 kN/dm to less than 19 kN/dm, especially near the end of the claimed range around 16 kN/dm.

Regarding claim 21, as discussed above in claim 17, Justine discloses that the diameter of each textile strengthening member may be 0.42 mm ([0061]) (Table 3: Examples 2), which falls within the claimed range of from 0.40 mm to 0.43 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. 
Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of 0.34 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.42 mm)2 * 190/100 = 0.34 mm), which approaches the claimed range of from 0.35 mm to 0.45 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a ratio of D2 / E0 of 0.34 mm would operate and function substantially similarly as a ratio D2 / E0 within a range of 0.35 mm to 0.45 mm, especially near the end of the claimed range around 0.35 mm.
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2), which falls within the claimed range of from greater than 11 kN/dm to less than 14 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the strength of the at least one rubberized reinforcing ply.

Regarding claim 22, Justine further discloses that each of the textile strengthening members is a textile cord that may have a construction of 780 dtex x 2, wherein the textile cord is composed of two twisted-together viscose multifilament yarns ([0032], [0035]) (Tables 3, 4: Example 3).

Regarding claim 23, Justine further discloses that each of the textile strengthening members is a textile cord that may have a construction of 620 dtex x 2, wherein the textile cord is composed of two twisted-together viscose multifilament yarns ([0032], [0035]) (Tables 3, 4: Example 2).

Regarding claim 24, Justine further discloses that each of the textile strengthening members is a textile cord ([0032]), wherein the textile cord is asymmetrical and has multifilament yarns of differing yarn linear density (Claim 11), and wherein the textile cord is end-twisted in an opposite direction to a yarn twist direction ([0034]).

Regarding claim 25, Justine further discloses that the textile cord has the construction of 620 dtex x 2 with a diameter (D) of 0.42 mm ([0061]) (Table 3: Example 2). Moreover, the textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 190 epdm ([0061]) (Table 4: Example 2), which approaches the claimed value of 200 epdm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a density of 190 epdm would operate and function substantially similarly as a density of 200 epdm. 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2), which approaches the claimed value of approximately 13.2 kN/dm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a strength of 12.5 kN/dm would operate and function substantially similarly as a strength of 13.2 kN/dm.

Regarding claim 26, Justine further discloses that the textile cord has the construction of 780 dtex x 2 with a diameter (D) of 0.47 mm ([0062]) (Table 3: Example 3), which approaches the claimed value of 0.46 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a diameter of 0.47 mm would operate and function substantially similarly as a diameter of 0.46 mm. 
Moreover, the textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 160 epdm ([0062]) (Table 4: Example 3), which approaches the claimed value of 175 epdm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a density of 160 epdm would operate and function substantially similarly as a density of 175 epdm. 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), which approaches the claimed value of 16.1 kN/dm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a strength of 13.9 kN/dm would operate and function substantially similarly as a strength of 16.1 kN/dm.

Regarding claim 27, as discussed above in claim 17, Rajan teaches that the rubberized strengthening members of the belt ply comprise at least one steel filament having a diameter in a range of 0.10 mm to 0.35 mm ([0010]), which falls within and overlaps with the claimed range of from 0.26 mm to 0.35 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a diameter of the at least one steel filament of the belt ply. In this manner, the tire’s durability is improved, its weight is lowered and in addition its production costs are lowered ([0009], [0012], [0014]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Justine in order provide the rubberized strengthening members of the belt ply with at least one steel filament having a diameter in the aforementioned range so as to improve the tire’s durability and rolling resistance, and lower its weight and production costs, as taught by Rajan. 

Regarding claim 28, Rajan further teaches that each strengthening member of the belt ply may have a construction of 1x0.30 mm or 2x0.30 mm (Table 1) ([0016]-[0017]), wherein the textile strengthening members may be arranged in a density of 95 epdm (Table 1) or in a range of 50 to 120 epdm ([0010], [0016]), which both fall within and overlap with the claimed range of from 80 to 120 epdm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a density of the textile strengthening members of the belt ply. In this manner, lower material costs of the covering ply are achieved by a smaller cord diameter, and consequently a smaller ply thickness with at the same time a smaller cord-to-cord spacing ([0021]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Justine in order to provide that each strengthening member of the belt ply has a construction of 1x0.30 mm or 2x0.30 mm and is arranged in the aforementioned densities so as to lower material costs of the covering ply, as taught by Rajan. 

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant states that "prior arguments in support of claims 17-28 are hereby reiterated." The examiner maintains the positions from the Response to Arguments of the 01/14/2022 Final Rejection as to Applicant’s previously presented arguments. 
On pages 5-6 of the Remarks, Applicant argues that “Examiners may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered.” Applicant further argues that “Claim 17 as amended includes that the belt ply has a strength in the range from greater than 22 kN/dm to less than 38 kN/dm … [and] also includes that a sum of the strength of the at least one rubberized reinforcing ply textile and the strength of the belt ply is at least 40 kN/dm.” Applicant further acknowledges that “Rajan does disclose that each reinforcement of its protective ply has a rupture strength of between 15 kN/dm and 95 kN/dm” wherein “Claim 17's range of greater than 22 kN/dm to less than 38 kN/dm falls within this range.” Applicant then argues that “the Office Action fails to consider claim 17 as a whole and instead pulls a teaching from Rajan with a teaching from Justine” and that “Claim 17 when considered as a whole includes the combination of the range of strength of the belt ply being greater than 22 kN/dm to less than 38 kN/dm and a sum of the strength of the at least one rubberized ply textile and the strength of the belt ply is at least 40 kN/dm is not taught or suggested by the cited references.” 
Applicant appears to be arguing that all of the elements of the claimed limitation (i.e. the strength of the at least one rubberized reinforcing ply textile, the strength of the belt ply, and the sum of the strength of the at least one rubberized reinforcing ply textile and the strength of the belt ply) must be present in one reference in order to consider claim 17 as a whole. However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case: Justine discloses that the at least one rubberized reinforcing ply may have a strength of either 12.5 kN/dm or 13.9 kN/dm, both of which fall within the claimed range of from greater than 11 kN/dm to less than 20 kN/dm; Rajan teaches that the belt ply has a strength in a range of 15 kN/dm to 95 kN/dm ([0010]), which falls within and overlaps with the claimed range of from greater than 22 kN/dm to less than 38 kN/dm; and thereby modified Justine discloses that a sum of the strength of the at least one rubberized reinforcing ply textile (i.e. 12.5 kN/dm or 13.9 kN/dm) and the strength of the belt ply (i.e. 15 kN/dm to 95 kN/dm) is in a range of either 27.5 kN/dm to 107.5 kN/dm or 28.9 kN/dm to 108.9 kN/dm, both of which fall within and overlap with the claimed range of at least 40 kN/dm. In other words, Justine discloses the strength of the at least one rubberized reinforcing ply falling within and overlapping with the claimed range, and Rajan has an advantageous teaching for providing a belt ply with a strength falling within and overlapping with the claimed range. One of ordinary skill in the art would have found it obvious to modify Justine in view of Rajan for the benefits as discussed in the detailed rejection above (i.e. improving tire durability, and lowering weight and production costs). Accordingly, modified Justine in view of Rajan, which provides teachings for both the strength of the at least one rubberized ply textile and the strength of the belt ply, discloses that a sum of the strength of the at least one rubberized reinforcing ply textile (i.e. 12.5 kN/dm or 13.9 kN/dm) and the strength of the belt ply (i.e. 15 kN/dm to 95 kN/dm) falls within and overlaps with the claimed range of at least 40 kN/dm. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749